CONFESSION OF ERROR

PER CURIAM.
Upon the state’s confession of error, the order denying the defendant’s motion to correct an illegal sentence filed pursuant to Fla.R.Crim.P. 3.800(a) is reversed and the cause is remanded to the trial court with directions (1) to grant the subject motion in part, and (2) to modify the sentence imposed in this case by giving the defendant Kevin E. Yacques 127 days credit for time served in the county jail, instead of 47 days credit for time served previously given by the trial court.
Reversed and remanded.